DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-11, 19-21, 24-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The examiner notes that Applicant has neither challenged nor mentioned the subject matter of the OFFICIAL NOTICE in Claims 6, 10-11, 24, 28-29, 40, 44-45. Due to the applicants’ inadequate traversal of the examiner OFFICIAL NOTICE, the subject matter of the OFFICIAL NOTICE is taken to be applicants admitted prior art. See MPEP 2144.03(C) which recites “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art” and “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate”. Clearly, Applicant did not state why the subject matter of the OFFICIAL NOTICE was not common knowledge or well known in the art.
The rejections for Claims 6, 10-11, 24, 28-29, 40, 44-45 will be updated to reflect applicants admitted prior art.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoyama (US2018/0308281) in view of Kadambi et al. (US2021/0264147).
To claim 1, Okoyama teach a computer-implemented method comprising: 
obtaining, by a synthetic data generator, a three-dimensional (3-D) models of objects in a 3-D virtual scene (paragraph 0020), the lighting comprising one or more virtual illumination sources (paragraphs 0015-0022);
adding, by the synthetic data generator, lighting to the 3-D virtual scene, the lighting comprising one or more visual illumination sources (paragraphs 0018, 0022, 0035, turntable environment information containing any of a lighting position, a lighting type, a lighting amount, a lighting color and the number of light sources at a work site; lighting is set for the three-dimensional object in the virtual space on the basis of the turntable environment data); 
training a machine learning model using images generated by the synthetic data generator (paragraphs 0137-0138, 0158, 0165, 0204).
But, Okoyama do not expressly disclose obtaining a model that emulates polarization properties of objects having a particular surface material;	determining an observer angle of the object in the virtual scene,	generating, by the synthetic data generator, a degree-of-linear-polarization (DOLP) image and an angle-of-linear-polarization (AOLP) image from the observer angle for the object having the particular surface material, including:	providing the observer angle as input to the empirical model to generate data representing a respective polarization signal for the particular surface material at each location in the scene corresponding to the object, and  computing the DOLP image and the AOLP image from the data representing the respective polarization signals at each location in the scene corresponding to the object; and	training a machine learning model using the generated DOLP image and AOLP image generated by the synthetic data generator.
However, Okoyama does teach photograph images in multiple directions (paragraphs 0024-0025), full-sky sphere camera may be of a type including a plurality of cameras combined in order to perform full field photographing (paragraphs 0088, 0210); and road scene application having a 3D graphic generation system using deep learning recognition unit with teacher/training data to perform segmentation of a variety of images such as 3D graphics synthesized image output from the 3D application system and the real photographed video image output from the real photographed video image input system (Figs. 11-18, paragraphs 0167-0206).
Kadambi teach a method using polarization to model surfaces of objects with machine vision, comprising:	obtaining a model that emulates polarization properties of objects having a particular surface material (paragraphs 0068-0071, 0086-0089, 0092-0093. 0125-0130); 	determining an observer angle of the object in the virtual scene (paragraphs 0007, 0020, 0055-0062, camera angle), generating, by the synthetic data generator, a degree-of-linear-polarization (DOLP) image and an angle-of-linear-polarization (AOLP) image from the observer angle for the object having the particular surface material, including: 	providing the observer angle as input to the empirical model (statistical model) to generate data representing a respective polarization signal for the particular surface material at each location in the scene corresponding to the object (paragraphs 0007-0031, 0092, 0131-0132, 0144-0146, 0150), and computing the DOLP image and the AOLP image from the data representing the respective polarization signals at each location in the scene corresponding to the object (paragraphs 0058, 0066-0128), and 	training a machine learning model (paragraphs 0103) using the generated DOLP image and AOLP image generated by the synthetic data generator (paragraphs 0133-0150).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kadambi into the method of Okoyama, in order to model surfaces of objects using machine vision.

To claim 19, Okoyama and Kadambi teach a system for generating synthetic images of virtual scenes (as explained in response to claim 1 above).

To claim 37, Okoyama and Kadambi teach one or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations (as explained in response to claim 1 above).



Claims 2-3, 6-7, 9-11, 20-21, 24-25, 27-29, 38-41, 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoyama (US2018/0308281) in view of Kadambi et al. (US2021/0264147) and Zhang et al. (“Deep Multimodal Fusion for Semantic Image Segmentation: A Survey”).
To claims 2, 20 and 38, Okoyama and Kadambi teach claims 1, 19 and 37.
Okoyama teach wherein the empirical model is generated based on sampled images captured of a surface of the material using an imaging system configured to capture polarization signals, and wherein the sampled images comprise images captured of the surface of the material from a plurality of different poses with respect to a normal direction of the surface of the material (Okoyama, paragraphs 0024-0025, photograph images in multiple directions, paragraphs 0125-0128, 0200-0202, known material images obtained by real camera) 
	In furthering obviousness in multimodal imaging modality selection, Zhang teach multimodal imaging as complementary sensors/cameras in complex scenarios (e.g., road scene) to reduce uncertainty of scene information (pages 2-4), wherein strategies for deep multimodal fusion for semantic image segmentation are introduced (pages 5-30), wherein different modality datasets have been collected and populated for deep learning model training (pages 19-28, pages 23-26 data samples with information on object surface in different modalities, page 28 different modal representations of the same scene), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and system of Okoyama and Kadambi, in order to provide data empirically for modality selection in multimodal imaging generation.

To claims 3, 21 and 39, Okoyama, Kadambi and Zhang teach claims 2, 20 and 38.
Zhang teach wherein the imaging system comprises a polarization camera (page 5 lines 95-100).

To claims 6, 24 and 40, Okoyama, Kadambi and Zhang teach claims 2, 20 and 38.
Okoyama, Kadambi and Zhang teach wherein each of the sampled images is stored in association with the corresponding angle of its pose with respect to the normal direction of the surface of the material (Zhang, pages 26-27, polarimetric imaging data set, which obviously means sampled images is stored in association with corresponding angles of its pose with respect to the normal direction of the surface of the material, as applicant admitted prior art).

To claims 7, 25 and 41, Okoyama, Kadambi and Zhang teach claims 2, 20 and 38.
Okoyama, Kadambi and Zhang teach wherein the sampled images comprise: a first plurality of sampled images captured of the surface of the material illuminated by light having a first spectral profile; and a second plurality of sampled images captured of the surface of the material illuminated by light having a second spectral profile different from the first spectral profile (as explained in response to claim 2 above, different dataset with respect to different illuminated surface of different materials in different modalities).

To claims 9, 27 and 43, Okoyama, Kadambi and Zhang teach claims 2, 20 and 38.
Okoyama, Kadambi and Zhang teach wherein the empirical model comprises a surface light field function implemented by a deep neural network trained on the sampled images (Okoyama, paragraph 0174; Zhang, pages 1-4).

To claims 10, 28 and 44, Okoyama, Kadambi and Zhang teach claims 2, 20 and 38.
Okoyama, Kadambi and Zhang teach wherein the empirical model comprises a surface light field function implemented by a generative adversarial network trained on the sampled images (Kadambi, paragraph 0148, also as applicant admitted prior art).

To claims 11, 29 and 45, Okoyama, Kadambi and Zhang teach claims 2, 20 and 38.
Okoyama, Kadambi and Zhang teach wherein the empirical model comprises a surface light field function implemented by a mathematical model generated based on the sampled images (Kadambi, paragraphs 0076-0080, 0124, also as applicant admitted prior art).




Claims 8, 26, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoyama (US2018/0308281) in view of Kadambi et al. (US2021/0264147), Zhang et al. (“Deep Multimodal Fusion for Semantic Image Segmentation: A Survey”) and Vlasic et al. (US2004/0114794).
To claims 8, 26 and 42, Okoyama, Kadambi and Zhang teach claims 2, 20 and 38.
But, Okoyama, Kadambi and Zhang do not expressly disclose wherein the empirical model comprises a surface light field function computed by interpolating between two or more of the sampled images.
	Vlasic teach rendering a model of a 3D object (abstract), wherein surface light field function computed by interpolating between two or more of the sampled images (paragraph 0004), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and system of Okoyama, Kadambi and Zhang, in order to parameterize object’s surface texture.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 8, 2022